Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Regarding; With respect to the shutter, the Examiner cites to the "switchable diffuser 21" of Woodgate '073. Office Action, page 14. However, the switchable diffuser 21 of Woodgate '073 is not a shutter, lacks shutter electrodes, and merely operates in either a low dispersions state or a high dispersion state. See Woodgate '073, col. 4, Ins. 16-27.  Examiner respectfully disagrees. The diffuser is ‘switchable’ and must be performed by electronic means because the diffusers are “comprise a polymer-dispersed liquid crystal.” Additionally, Fig.10 where the “switchable diffuser” is relayed upon is an autostereoscopic display.  Also As stated in the rejections.  Additionally, US 20090102763 paragraph 48 clearly states “switchable diffusers 13 are optical shutters from LCTech Inc.  and "privacy glass" from Switchlite Inc.  ” and Fig. 3B shows the diffuser 13 connected with electrodes to 20.  Also paragraph 50 states “A control system, such as a computer and drivers 20 control the operation of the LCD panel 117, the switchable diffuser 13,”

Regarding Applicant’s arguments  with respect to the processor of a control part configured to designate the plurality of shutter electrodes without reference to an observer's position, the Examiner confusingly cites window plane 15 of a viewing region, an LCD spatial light modulator, black view data, and prior art shutter glasses which Woodgate '073 teaches against. Examiner notes the processor of the control part configured to designate shutter electrodes does not need to reference an observer’s position.  The processor of the control part is only “configured to” designate shutter electrodes, but has not done so yet.  
Examiner further notes that “configured to” or “is to” is a term that points to an action that “is to” be taken later.  The limitation “a processor of a control part configured to designate the plurality of shutter electrodes without reference to an observer's position” clearly states that the processor of the control part “is to” designate the plurality of shutter electrodes without reference to an observer’s position such as a CPU configures parameters on boot up.  The “observer’s position” is currently not needed to be known for the processor of the control part to configured to designate [or make a connection] the plurality of shutter electrodes.  This “configured to designate” without reference to an observer’s positon is intrinsic of the display, the display is for an observer.   The above limitation just makes the connections and is clearly reflected in Applicant’s Fig.1.  In Fig.1 the connections are made but the observer’s position is not yet known; i.e. hardware connections are made, software is booted up but is not yet ready for use by the observer.  
The action that is to be taken later is cited by the limitation of “the processor is configured to control the display driving part to selectively display a left- eye image and a right-eye image on the display panel based upon information of the observer's position.”  Here all the connections have been made and the display panel must take the observer’s position into play to selectively control the shutters based on the observer’s position see Fig. 14-18.
  
Regarding; With respect to the processor configured to selectively control the left-eye electrodes and the right-eye electrodes and to control an image on the display to be selectively incident on the observer's right eye or left eye based on the determined shutter electrodes, the Examiner again cites incompatible prior art shutter glasses, and confuses shutter elements and display elements by discussing filters and encoded right and left views (display images that are filtered). Examiner has provided additional clarity, such as (Fig. 10 autostereoscopic [autostereoscopic selectively control the left-eye and right-eye].  Autostereoscopic do not really on shutter glasses. Regarding ‘electrodes’ Examiner has addressed this limitation above and with the new art of Border.

In practicing compact prosecution, Examiner has reviewed applicants specifications and notes that Woodgate 5,991,073 as used in the 103 rejection below further teaches shutter panel see fig. 26 and 28 102, 104, 106, 302, 304, 306. Also the equation 2E/n is also thought Col. 14 line 18-24. But the equations, although simpler are different based on the variables used. Patent Number 5,991,073 uses to Wp = 2e/N, N windows (13 whose eyes are located in the window pane), where Wp is the window pitch and p is the pixel pitch and where e is the average interocular separation (separation of the eyes) of the user groups. Additionally, 5,991,073 separates groups by using windows. 
Prior art
WP=2e/N => 2(separation of the eyes)/(eyes located in the window pane; N windows wherein one viewing window may receive black view data while an adjacent viewing window receives eye view data)  a display device and an optical system 42 parallax barriers

2E/n => 2(distance between eyes)/(shutter electrodes, based on the observer’s position shifted at the OVD)

The current application the equation 2E/n where E is the distance between an observer’s right- eye and observer’s lift- eye; n is the unit parts of opening and blocking parts. The opening and blocking parts are panels and not windows. As such the arts are similar at face but have different scopes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being taught by Woodgate 5,991,073 in view of Woodgate 6,014,164 and in further view of Border US 20090102763.

Regarding claim 1 Woodgate teaches 
A display comprising, (Fig.10 display)
a display panel; (Fig.10 autostereoscopic Pixel display 11)
a light-source part; (Fig.10 Backlight 13)
a shutter disposed (Fig. 10 autostereoscopic display with Switchable Diffuser 21; see 103 for comprising a plurality of shutter electrodes) adjacent the display panel and between the display panel and the light-source part;( Fig. 10 autostereoscopic display with Switchable Diffuser is between the display pixel panel 11 and the backlight 13) Also autostereoscopic display with Switchable diffuser is a shutter based on para C4L16 A switchable diffuser 21 is disposed between the SLM 9 and the parallax barrier 8 and may, for example, comprise a polymer-dispersed liquid crystal.  When switched to a low dispersion state, the display operates as described hereinbefore as an autostereoscopic 3D display.  When the diffuser 21 is switched to a highly dispersive state, the light rays are deflected on passing through the diffuser to form an even or `Lambertian` distribution which prevents the creating of the viewing zones.

a light-source driving part;(C6L60  image controller and para C19L10 The light sources 13a and 13b and the spatial light modulator 89 are driven.  When the light source 13a is illuminated)

a display driving part; and (C6L60; image controller dividing the image displayed by each display device)

by fixing a portion of n shutter electrodes being designated as a right-eye electrode and a remaining portion of the n shutter electrodes being designated as a left-eye electrode, (Fig. 5 Left view viewing region 6 and right view viewing region 7, electrodes addressed in the remarks and the prior art of Border)

wherein:
the processor is configured to control the display driving part to selectively display a left-eye image and a right-eye image on the display panel based upon information of the observer’s position; and (C6L60, Also C7L3 the display comprises an observer tracker for determining the position of an observer, and an image controller responsive to the observer tracker for dividing the image supplied to the windows in regions across a display surface such that: a left eye of the observer perceives only left eye image information; a right eye of the observer perceives only right eye image information; and, in areas where an observer eye receives light in two of the windows, one of the two windows is switched to black.) Examiner notes that its observer’s eyes not observer’s position; based on Applicants specifications para 168.

 the processor is configured to selectively control the left-eye electrodes and the right-eye electrodes and to selectively incident on the observer’s right eye or left eye based on the determined shutter electrodes.(Fig. 10 autostereoscopic [autostereoscopic selectively control the left-eye and right-eye] and C7L3 the display comprises an observer tracker for determining the position of an observer, and an image controller responsive to the observer tracker for dividing the image supplied to the windows in regions across a display surface such that: a left eye of the observer perceives only left eye image information; a right eye of the observer perceives only right eye image information; and, in areas where an observer eye receives light in two of the windows, one of the two windows is switched to black.)
Woodgate ‘073 teaches all of the limitations of claim 1 but does not explicitly teach a lens plate comprising a plurality of lenses disposed between the display panel and the shutter.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Woodgate ‘164.  Regarding a lens plate comprising a plurality of lenses disposed between the display panel and the shutter, Woodgate ‘164 teaches Fig. 27a.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Woodgate ‘172 in view of Woodgate ‘174 such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving 3D displaying C1L10. 


Woodgate ‘073 does not explicitly teach a shutter comprising a plurality of shutter electrodes disposed and a processor of a control part configured to designate shutter electrodes.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Border.  Regarding a shutter comprising a plurality of shutter electrodes disposed and a processor of a control part configured to designate shutter electrodes, Border teaches paragraph 48 “switchable diffusers 13 are optical shutters from LCTech Inc.  and "privacy glass" from Switchlite Inc.” and Fig. 3B shows the diffuser 13 connected with electrodes to 20.  Also paragraph 50 states “A control system, such as a computer and drivers 20 control the operation of the LCD panel 117, the switchable diffuser 13,”.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Woodgate ‘073 in view of Border such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of display panel being capable of being alternately placed in a first state for display of an image and a second state wherein at least a portion of the LCD display panel is substantially transparent; Border para 11. Furthermore regarding “a processor of a control part configured to designate shutter electrodes without reference to an observer’s position.” Examiner notes the processor of the control part configured to designate shutter electrodes does not need to reference any observer’s position.  The processor of the control part is only ‘configured to’ designate shutter electrodes, but has not done so yet. Also see Examiners statements above in the response to arguments. 

Regarding Claim 2, Woodgate and Woodgate teach all of the limitations of claim 1 and further teaches, to operate the left-eye and the right-eye without reference to the observer’s position; (Fig. 10 teach Autostereoscopic [left and right eye] Examiner notes the processor of the control part configured to designate shutter electrodes does not need to reference any observer’s position.  The processor of the control part is only ‘configured to’ designate shutter electrodes, but has not done so yet).  Also see Examiners statements above in the response to arguments. 

selectively to display a left-eye image and a right-eye image according to a display block of a display panel, wherein the display panel is divided into at least two display blocks. (Fig. 10 autostereoscopic [autostereoscopic selectively control the left-eye block and right-eye block] and C7L3 the display comprises an observer tracker for determining the position of an observer, and an image controller responsive to the observer tracker for dividing the image supplied to the windows in regions [two display blocks] across a display surface such that: a left eye of the observer perceives only left eye image information; a right eye of the observer perceives only right eye image information; and, in areas where an observer eye receives light in two of the windows, one of the two windows is switched to black.) Examiner notes that its observer’s eyes not observer’s position; based on Applicants specifications para 168.

Woodgate ‘073 teaches the diffuser is ‘switchable’ and must be performed by electronic means because the diffusers are “comprise a polymer-dispersed liquid crystal.” but does not explicitly teach processor is configured to control the shutter driving part to operate the left-electrode and the right-eye electrode without reference to the observer’s position.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Border.  Regarding wherein the processor is configured to control the shutter driving part, Border teaches paragraph 48 “switchable diffusers 13 are optical shutters from LCTech Inc.  and "privacy glass" from Switchlite Inc.” and Fig. 3B shows the diffuser 13 connected with electrodes to computer and drivers 20.  Also paragraph 50 states “A control system, such as a computer and drivers 20 control the operation of the LCD panel 117, the switchable diffuser 13,”.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Woodgate ‘073 in view of Border such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of display panel being capable of being alternately placed in a first state for display of an image and a second state wherein at least a portion of the LCD display panel is substantially transparent; Border para 11. Furthermore regarding “processor is configured to control the shutter driving part to operate the left-eye electrode and the right-eye electrode without reference to the observer’s position.” Examiner notes the processor “is configured to control” the shutter driving part to operate the left-eye electrode and the right-eye electrode “without reference” to the observer’s position. The observer’s positon is not needed for the processor to be configured to control the shutter driving part.  The processor of the control part is only ‘configured to’ designate shutter electrodes, but has not done so yet. Also see Examiners statements above in the response to arguments. 

Citation of pertinent art
Hamagishi US 20140146023 electrode; and electrically connected to the switching element; and auto-stereoscopic. Autostereoscopic; binocular parallax effect.
5,831,765 Fig.3

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIHAR KARWAN/
Examiner, Art Unit 2422

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422